DISMISS; and Opinion Filed April 23, 2019.




                                               In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01144-CV

                     VIJAYKUMAR C. PATEL, Appellant
                                 V.
           RANDY WILLIAMS AND CHARLOTTE ROBERTSON, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-07261

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Brown
       Before the Court is appellant’s April 18, 2019 motion for voluntary dismissal of this appeal.

We grant the motion and dismiss this appeal.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE


181144F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 VIJAYKUMAR C. PATEL, Appellant                        On Appeal from the 134th Judicial District
                                                       Court, Dallas County, Texas
 No. 05-18-01144-CV         V.                         Trial Court Cause No. DC-15-07261.
                                                       Opinion delivered by Justice Brown,
 RANDY WILLIAMS AND CHARLOTTE                          Justices Bridges and Nowell participating.
 ROBERTSON, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees RANDY WILLIAMS AND CHARLOTTE
ROBERTSON recover their costs, if any, of this appeal from appellant VIJAYKUMAR C.
PATEL.


Judgment entered this 23rd day of April, 2019.




                                                 –2–